Citation Nr: 1100275	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-30 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from August 1972 to September 
1975.  He is currently incarcerated.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The file was later transferred to the 
RO in Roanoke, Virginia.

Although the Veteran initiated an appeal with respect to the 
denial of service connection for drug addiction, on his VA Form 
9, he limited his appeal to the two issues listed on the title 
page.  

The Veteran was scheduled for a Board hearing in October 2010.  
However, he did not report to that hearing.  Thus, his request 
for a hearing before a member of the Board is considered 
withdrawn.  See 38 C.F.R. § 20.704 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Initially, the Veteran has expressed some dissatisfaction with 
his current representative.  Thus, the RO should provide the 
Veteran with the necessary forms to designate a new 
representative if he so chooses.

With respect to the hearing loss claim, the Veteran contends that 
such disorder is due to his exposure to helicopter noise in 
service.  His DD 214 reflects that he served as a helicopter 
repairman.  Further, a March 1975 service treatment record 
reflects complaints of an inability to hear out of the left ear 
after going to the firing range and a diagnosis of acoustic 
trauma to the left ear.  Post-service, a November 2007 private 
consultation form reflects that he has hearing loss in both ears.  

Given the in-service acoustic trauma and treatment, along with 
the current diagnosis of hearing loss in both ears, the RO should 
afford the Veteran a VA examination to determine the nature and 
etiology of such hearing loss.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the depression claim, the Veteran attributes such 
disorder to his being demoted to private first class, a move he 
believes was racially motivated.  His DD Form 214 reflects that 
he was discharged as a private first class for unsuitability, 
with apathy and defective attitude or inability to expend effort 
constructively.  His separation examination report and DD Form 
214 reflect that he was discharged under chapter 13, indicating 
unsatisfactory performance.  Although there is no objective 
evidence of a current diagnosis of depression, lay evidence 
indicates that he had symptoms of depression after service, he 
was treated for depression in 1983, and he asserts that he still 
suffers from depression.  

Given the apparent demotion to a private, treatment for 
depression several years after discharge, and competent evidence 
of persistent or recurrent symptoms of disability since service, 
the RO should afford the Veteran a VA examination to determine 
the nature and etiology of any depression.  However, prior to the 
examination, the RO should obtain the Veteran's service personnel 
records as they may shed some light on his discharge.  The RO 
should also attempt to obtain from the Veteran's correctional 
facility the complete pre-sentencing report and any records from 
Westbrook Hospital.

The Board observes that the duty to assist incarcerated veterans 
requires VA to tailor its assistance to the meet the particular 
circumstances of confinement so that they receive the same care 
and consideration given to their fellow veterans.  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the Veteran with 
the necessary forms to designate a new 
representative if he so chooses.

2.  The RO should obtain the Veteran's 
service personnel records.

3.  The RO should attempt to obtain from the 
Veteran's correctional facility the complete 
pre-sentencing report and records from 
Westbrook Hospital cited therein.  Any 
negative search results should be noted in 
the record and communicated to the Veteran.

4.  The RO should then afford the Veteran a 
VA audiologic examination to determine the 
nature, extent, onset, and etiology of any 
hearing loss.  In doing so, the RO should 
contact the correctional facility where the 
Veteran is incarcerated so that every 
possible means of conducting the examination 
is explored.  The RO must document all 
efforts to conduct the examination.  The 
claims folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all findings 
should be reported in detail.  

The examiner should comment on the Veteran's 
report of the onset and continuity of his 
hearing loss since service, and opine as to 
whether it is at least as likely as not that 
any hearing loss is related to or had its 
onset during service, particularly, due to 
his report of in-service acoustic trauma from 
helicopters.  The examiner should also 
comment on the March 1975 service treatment 
record showing complaints of an inability to 
hear out of the left ear after going to the 
firing range.

The rationale for all opinions expressed 
should be provided.  If the examiner cannot 
respond without resorting to speculation, he 
should explain why a response would be 
speculative.

5.  The RO should afford the Veteran a VA 
psychiatric examination to determine the 
nature, extent, onset, and etiology of 
depression or any other acquired psychiatric 
disability.  In doing so, the RO should 
contact the correctional facility where the 
Veteran is incarcerated so that every 
possible means of conducting the examination 
is explored.  The RO must document all 
efforts to conduct the examination.  The 
claims folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all findings 
should be reported in detail.  

The examiner should comment on the Veteran's 
report of the onset and continuity of his 
depression since service, and opine as to 
whether it is at least as likely as not that 
any depression or other diagnosed acquired 
psychiatric disability is related to or had 
its onset during service, particularly, to 
his report of being demoted.  

The rationale for all opinions expressed 
should be provided.  If the examiner cannot 
respond without resorting to speculation, he 
should explain why a response would be 
speculative.

6.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

